DETAILED ACTION
1.	Claims 1-5 of U.S. Application 16/959166 filed on June 30, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 10, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 2, lines 2-4, “wherein radial seal rings are respectively used at 6junctions between both ends of the transition water joint and the water outlet of the controller main housing and the water inlet of the motor water channel” are not shown in the drawings.
Claim 4, lines 3-4, “the water inlet joint is connected to a water tank of an entire vehicle by a cooling water pipe” are not shown in the drawings.
Claim 5, lines 2-3, “wherein a motor rear-end cover of the motor body is fastened to the controller main housing by at least two positioning pins” are not shown in the drawings.
Therefore, the features must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagao et al (Nagao) (U.S. PGPub No. 20160248302).
Regarding claim 1, Nagao teaches (see figs. 3, 4 and 10 below) a water channel structure for connecting a controller (3) to a motor (2) (title, Abstract, ¶ 30; ¶ 31; ¶ 55), comprising: 
a controller main housing (50) and a motor body (20) that are connected and fastened to each other (¶ 32; ¶ 40; ¶ 42; ¶ 45), 
wherein a water-cooling plate (56) is fastened in the controller main housing (50) (¶ 50; ¶ 51; ¶ 54), 
a water inlet (57A) and a water outlet (57B) are respectively provided at two ends of the controller main housing (50) (¶ 55 to ¶ 57), 
wherein the water-cooling plate (56) forms a heat dissipation water channel (R1) communicating the water inlet (57A) with the water outlet (57B) inside the controller main housing (50) (¶ 50; ¶ 51; ¶ 54 to ¶ 57), 
a motor water channel (R2) is provided inside the motor body (20) (¶ 35; ¶ 57; ¶ 58), and 
a transition water joint (5) is provided at the water outlet (57B) of the controller main housing (50) (¶ 57; ¶ 58), and 
the transition water joint (5) is directly connected to a water inlet (23B) of the motor water channel (R2) (¶ 36; ¶ 57; ¶ 58).

    PNG
    media_image1.png
    651
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    639
    602
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    627
    media_image3.png
    Greyscale

Regarding claim 4/1, Nagao teaches (see figs. 3, 4 and 10 above) a water inlet joint (see annotated fig. 3 below) is provided at the water inlet (57A) of the controller main housing (50), and the water inlet joint (see annotated fig. 3 below) is connected to a water tank (radiator, see ¶ 55) of an entire vehicle by a cooling water pipe (4) (¶ 54 to ¶ 57).
Regarding claim 5/1, Nagao teaches (see figs. 3, 4 and 10 above) a motor rear-end cover (22A) of the motor body (20) is fastened to the controller main housing (50) by at least two positioning pins (B1) (figs. 2 and 3; ¶ 32; ¶ 48).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagao in view of Chen et al (Chen) (CN 207207727, see Applicant provided English Machine Translation).
Regarding claim 2/1, Nagao teaches the device of claim 1 but does not explicitly teach wherein radial seal rings are respectively used at 6junctions between both ends of the transition water joint and the water outlet of the controller main housing and the water inlet of the motor water channel.
However, Chen teaches (see fig. 1 below) wherein radial seal rings (4) are respectively used at 6junctions between both ends of the transition water joint (3) and the water outlet (11) of the controller main housing (1) and the water inlet (21) of the motor water channel (¶ 27; ¶ 29) in order to improve sealing performance and provide ease of assembly (Chen, ¶ 8; ¶ 29; ¶ 34).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagao and provide radial seal rings are respectively used at 6junctions between both ends of the transition water joint and the water outlet of the controller main housing and the .


    PNG
    media_image4.png
    688
    741
    media_image4.png
    Greyscale


10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagao in view of Usui et al (Usui) (U.S. PGPub No. 20160307822).
claim 3/1, Nagao teaches (see figs. 3, 4 and 10 above) a film capacitor (42) and an circuit board (41) are further provided in the controller main housing (50), the circuit board (41) is located above the water-cooling plate (56), and the film capacitor (42) is located at the bottom of the water-cooling plate (56) (¶ 42; ¶ 43; ¶ 50; ¶ 51; ¶ 54).
Nagao does not explicitly teach an insulated-gate bipolar transistor (IGBT) are further provided in the controller main housing, the IGBT is located above the water-cooling plate.
However, Usui teaches (see fig. 2A below) an insulated-gate bipolar transistor (IGBT) (16a, 16b) are further provided in the controller main housing (6), the IGBT (16a, 16b) is located above the water-cooling plate (2) (¶ 60; ¶ 61; ¶ 69) in order to improve cooling efficiency (Usui, ¶ 7 to ¶ 9; ¶ 12). 

    PNG
    media_image5.png
    348
    620
    media_image5.png
    Greyscale
  
.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kosaka (U.S. Patent No. 9986665) teaches a power conversion apparatus including a first power converter, second power converter, a case, and partitioning portion. The first power converter performs power conversion. The second power converter performs power conversion. The case houses the first power converter and the second power converter. The partitioning portion partitions the first power converter and the second power converter housed in the case, and forms a coolant flow passage through which a coolant flows. The first power converter includes a first heat-generating component. The second power converter includes a second heat-generating component. The first heat-generating component and the second heat-generating component are each joined to the partitioning portion at a position at which the first heat-generating component and the second heat-generating component do not overlap each other in a perpendicular direction perpendicular to a coolant flow direction of the coolant flow passage.
Nakamura (U.S. PGPub No. 20160233737) teaches a motor including: a bracket housing a rotor and a stator; a control device housing part located on the radial direction 
Nakamura (U.S. PGPub No. 20160105084) teaches a motor apparatus for a vehicle includes a motor unit, an inverter unit, a case, and a pump. The case has a motor space, an inverter space, and a cooling passage, the motor space accommodating the motor unit, the inverter space accommodating the inverter unit, the cooling passage being configured to let cooling medium flow through the cooling passage to cool the motor unit and the inverter unit. The pump is configured to forward the cooling medium to the cooling passage, and is disposed in a surrounding space within the motor space, the surrounding space being at a periphery of a rotation angle sensor fixed to a shaft of the motor unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834